FILED
                             NOT FOR PUBLICATION                             AUG 13 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KOKILA KANEIYALAL PATEL,                          No. 04-71459

               Petitioner,                        Agency No. A036-381-651

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Kokila Kaneiyalal Patel, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Camins v. Gonzales, 500 F.3d 872, 876 (9th Cir. 2007), and we grant the petition

for review and remand for further proceedings.

       In concluding that Patel was ineligible for a waiver of inadmissibility under

former § 212(c) of the Immigration and Nationality Act, the agency did not have

the benefit of Peng v. Holder, 673 F.3d 1248, 1256-57 (9th Cir. 2012), in which we

held that § 212(c) relief remains available to certain aliens who proceeded to trial

prior to the passage of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996, Pub. L. No. 104-208, or Vartelas v. Holder, 566 U.S.

––––, 132 S.Ct. 1479 (2012), in which the Supreme Court discussed the role of a

reliance inquiry when the antiretroactivity principle is invoked.

       In light of this intervening caselaw, we remand to the BIA to determine

Patel’s eligibility for § 212(c) relief.

       In light of our disposition, we need not address Patel’s remaining

contentions.

       PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    04-71459